Citation Nr: 1329884	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  12-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disorder, to include as secondary to service-connected right shoulder impingement syndrome.

2.  Whether new and material evidence has been received to reopen a claim of service connection for neck pain, to include as secondary to service-connected right shoulder impingement syndrome.

3.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected right shoulder impingement syndrome.

4.  Entitlement to service connection for neck pain, to include as secondary to service-connected right shoulder impingement syndrome.

5.  Entitlement to a rating in excess of 20 percent for right shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to August 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reopened the claims of entitlement to service connection for left shoulder and neck and upper back pain and denied the claims on the merits, and which continued the previously assigned 20 percent rating for right shoulder impingement syndrome.

The Board notes that in his substantive appeal the Veteran requested a hearing before a Veterans Law Judge at the RO, Central Office, or by video conference.  In April 2012, the Veteran's representative clarified that the Veteran would attend a video conference hearing.  A June 2012 letter informed the Veteran that he had been placed on the waiting list for a video conference hearing.  A March 2013 report of general information reflects that the RO contacted the Veteran by telephone to notify him that his hearing was scheduled in May 2013, and he agreed to attend the hearing.  Letters dated in March and May 2013, which were copied to his representative, also notified him of the date and time of his scheduled video conference hearing.  

Although the hearing notifications were sent to his current address of record and were not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing in May 2013.  The RO contacted the Veteran's representative by telephone on the day of the hearing, and the representative indicated that he had not heard from the Veteran.  Then, the representative contacted the Veteran at work and related that the Veteran stated that he was aware that he had a hearing scheduled for that morning.  Another report of general information from the date of the hearing reflects that the Veteran contacted the RO by telephone to state that he would not be able to make the video conference hearing, which had been scheduled for 8:00 a.m., and he requested that the hearing be rescheduled. 

Examples of good cause for requesting a new hearing date include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.  See 38 C.F.R. § 20.704(c) (2013).  The Veteran acknowledged that he was aware of the scheduled video conference hearing, and the record reflects that he received adequate notice of the hearing.  However, the Veteran chose to go to work rather than attend his scheduled hearing and did not request to reschedule until after he failed to appear for it.  As neither the Veteran nor his representative has offered any good cause or explanation for failing to appear at the hearing, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

As a final matter, the Board notes that the Veteran's representative had an opportunity to review the claims file after the RO issued a supplemental statement of the case in January 2013, but offered no further argument, as reflected by a February 2013 VA Form 646 (Statement of Accredited Representative in Appealed Case).


FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO denied service connection for a left shoulder disorder and neck and upper back pain; although notified of the denial in a January 2008 letter, the Veteran did not express disagreement with the decision or perfect a timely appeal of the decision.

2.  Evidence associated with the claims file since the unappealed January 2008 rating letter, raises a reasonable possibility of substantiating the claim for entitlement to service connection for a left shoulder disorder and neck pain.

3.  The competent and probative evidence of record fails to establish that left shoulder impingement syndrome or degenerative joint disease of the left acromion process was initially manifested during service, that degenerative joint disease of the left acromion process was manifested to a compensable degree within one year after separation from service, that a left shoulder disability is related to active service, or that a left shoulder disability was caused or aggravated by service-connected right shoulder impingement syndrome.

4.  The competent and probative evidence of record fails to establish that degenerative disc disease of the cervical spine was initially manifested during service or within one year after separation from service, that a cervical spine disability is related to active service, or that a cervical spine disability was caused or aggravated by service-connected right shoulder impingement syndrome.

5.  The Veteran's right shoulder impingement syndrome has been manifested at worst by flexion to 80 degrees with pain, abduction to 80 degrees with pain, and mild degenerative changes of the glenohumeral joint space on x-ray examination.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision in which the RO denied service connection for a left shoulder disorder and neck and upper back pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the January 2008 denial is new and material, the criteria for reopening the claim for service connection for a left shoulder disorder and neck pain are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing service connection for a left shoulder disability, to include as secondary to service-connected right shoulder impingement syndrome, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).
.
4.  The criteria for establishing service connection for degenerative disc disease of the cervical spine, claimed as a neck pain, to include as secondary to service-connected right shoulder impingement syndrome, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

5.  The criteria for a rating in excess of 20 percent for right shoulder impingement syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

December 2010 and April 2011 pre-rating letters from the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, including on a secondary basis, and an increased rating.  The letters described what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The April 2011 letter explained what information and evidence was needed for the claims to reopen for service connection, including the reasons for the previous denials, the reopening criteria, and the criteria for establishing the underlying claims for service connection.  The letters also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The June 2011 RO rating decision reflects the initial adjudication of the claims after issuance of the December 2010 and April 2011 letters.  Therefore, the December 2010 and April 2011 letters, which meet the content of notice requirements described in Dingess/Hartman, Pelegrini, and Kent, also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service private and VA treatment records, lay statements, and VA examination reports and medical opinions. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claims.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence

The Veteran seeks service connection for a left shoulder disorder and neck pain.  The RO originally denied the Veteran's claims in a decision dated in January 2008.  He was notified of the denial in a January 2008 letter.  The Veteran did not express disagreement or perfect a timely appeal of the January 2008 RO decision denying service connection for a left shoulder disability or neck and upper back pain.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's January 2008 denial of the claims is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issues.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of entitlement to service connection for a left shoulder disability and neck and upper back pain was initially denied in a January 2008 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, private and VA treatment records, a September 2003 VA examination report pertaining to the right shoulder disability, a November 2007 audiological VA examination report, statements from the Veteran, a VA records reflecting that the Veteran failed to appear for scheduled VA joints and spine examinations in November 2007.  

The claims were denied in January 2008 because the Veteran's service treatment records were negative for complaint, treatment, or diagnosis for a left shoulder, neck, or upper back pain; there was no evidence of record that the claimed disabilities were related to the service-connected right shoulder impingement syndrome or to military service; and because the Veteran failed to appear for scheduled VA joints and spine examinations.  The evidence submitted subsequent to the January 2008 decision is new, in that it was not previously of record, and is also material.  Presumed credible, the additional evidence received since the January 2008 decision includes medical evidence documenting current left shoulder and cervical spine disabilities and VA examination reports reflecting that the Veteran appeared for subsequently scheduled examinations.  

Therefore, the evidence submitted since the final January 2008 decision relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claims of service connection for a left shoulder disorder and neck pain must be reopened.

III.  Service Connection

A. Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

B. Facts and Analysis

The Veteran contends that he has left shoulder and neck disorders secondary to his service-connected right shoulder impingement syndrome disability.

Service treatment records were silent for complaints, diagnosis, or treatment related to left shoulder or neck problems.  Reports of medical history dated in May 1994 and March 1995 in which the Veteran endorsed "painful or 'trick' shoulder or elbow" referred to his in-service right shoulder injury and right shoulder surgery (in December 1993).  He denied currently or ever having recurrent back pain in a March 1995 medical history report, and examination of the spine and left upper extremity were normal on clinical evaluation in March 1995 at separation and medical evaluation board.

During a December 2003 VA orthopedic consultation for complaints of right shoulder pain, the Veteran indicated that he underwent a right shoulder surgery [in February 2003], but continued to have a significant amount of pain.  He stated that since he started to lift weights again, he started having more pain in the lateral aspect of the arm and also occasional pain shooting up into the neck and down into that hand that was very intermittent in nature.  A cervical spine or left shoulder disorder was not identified on examination.

Private emergency department records dated in September 2005, and which were received by VA in November 2011, reflect that the Veteran complained of increasing pain on the right side of his neck with weakness and numbness in the right hand only since a motor vehicle collision two days earlier.  He reported his history of a right shoulder injury during military service.  A cervical spine x-ray revealed narrowing at C5-6.  The emergency room physician believed the Veteran could have cervical radiculopathy secondary to a pinched nerve from the car accident and ordered an MRI of the cervical spine.  The impression of a cervical spine MRI on the next day was degenerative disc disease, most pronounced at C5-6 level where there is flattening of the ventral cord and moderate right neural foraminal narrowing; loss of normal cervical lordosis.

A November 2005 private initial physical therapy note reflects the Veteran's report of improving neck pain with continued stiffness, headaches, and occasional shooting pain down his right shoulder since he was rear-ended by another driver in September.  He reported currently working full-time as a real estate agent without restriction, but that he was unable to perform his gym routine.  A short-term goal was to return the Veteran to his gym program within eight to ten visits.  Subsequent records reflected physical therapy for C5-6 radiculopathy.

Private emergency department records dated in April 2007, which were also received by VA in November 2011, reflect that the Veteran presented with complaints of left arm pain for four days since moving a cast iron bathtub weighing about 200 pounds.  He stated that "the other guy dropped his end" and the Veteran was straining to hold his end when he felt a "pop" in his distal forearm.  Following an examination and left elbow MRI, the assessment was bicep tendon rupture.

The Veteran's original claim for left shoulder and neck and upper back pain was received in August 2007.  He failed to report for scheduled VA examinations in November 2007 to evaluate his claimed left shoulder and spine disabilities.  

During an April 2011 VA examination to evaluate the service-connected right shoulder disability, examination of the left shoulder revealed no abnormal physical findings, full range of motion with no objective evidence of painful motion and with full strength in each plane of motion, and no additional functional limitations of the joint following repetitive motion testing.  A diagnosis regarding the left shoulder was not provided.

The Veteran was afforded a VA examination to evaluate his claimed left shoulder and neck pain disabilities in May 2011.  He reported left shoulder pain, crunching, and grinding and that his left shoulder began to click intermittently about two years ago.  He reported lifting more with the left arm, up to 50 pounds, to avoid additional injury to the right shoulder.  He denied a history of left shoulder injury, but disclosed that he tore his left biceps tendon in 2007 when lifting a bathtub with his left arm.  He stated that he had stiffness in his neck for several years reportedly due to his "muscles guarding against his shoulder."  He stated he was seen at a clinic three years ago for six months until his "insurance ran out" and was told that bulging discs were causing his problems.  He denied any history of neck injury.  He continued to work as a bar manager and sales representative.  

Following a review of the claims file and physical examination, the diagnosis was left shoulder impingement syndrome.  The examiner opined that it was less likely as not secondary to the right shoulder condition.  The examiner explained that shoulder impingement occurs as the three inferior muscles of the rotator cuff lose their intrinsic tone with normal aging.  The examiner added that the condition was temporary and could be successfully rehabilitated with correct physical therapy.  There was no active pathology found for the claimed neck disorder.  

In October 2011, the Veteran claimed entitlement to a bilateral arm disorder, secondary to his right shoulder disability, and he was afforded a VA shoulder and arm examination in May 2012.  (In a June 2012 rating decision, the RO denied the claim for a torn bicep of the left arm and for C5-6 radiculopathy of the right arm).  Reported symptoms pertained to the claimed bilateral arm disorder and the service-connected right shoulder disability.  The impression of a left shoulder x-ray was hyperostotic spurring along the cranial margin of the acromion; otherwise negative left shoulder.

Following a review of the claims file and physical examination, the diagnosis was mild degenerative joint disease of the left acromion process and torn bicep of the left arm.  The examining physician opined that the mild degenerative joint disease of the left acromion process was less likely than not related to active duty or secondary to or aggravated by the service-connected right shoulder impingement syndrome.  The examiner supported his conclusion, noting that service treatment records did not reflect reports, evaluation, or treatment for left shoulder problems; no physical abnormalities of the left shoulder were identified at separation examination; and review of the claims file identified no evidence of ongoing care for a left shoulder disorder during the first year after separation from service.  The examiner concluded the mild degenerative joint disease of the left acromion process (and the torn left biceps muscle) was most likely secondary to aging and the intervening interceding injury while lifting a 200 pound bathtub with a friend in April 2007.

Regarding the claimed right arm disability, the diagnosis was C5-6 sensory radiculopathy involving the right arm.  The examining physician opined that the C5-6 sensory radiculopathy involving the right arm was less likely than not related to active duty or secondary to or aggravated by the service-connected right shoulder impingement syndrome.  The examiner explained that there were no physical abnormalities of the neck noted at the time of separation from service, review of the claims file identified no evidence of ongoing medical care for numbness and tingling of the right arm or neck during the first year after separation from service, and the first evidence of a complaint of numbness and tingling involving the right arm was identified in September 2005 when the Veteran presented to the emergency department two days after a motor vehicle accident.  The examiner noted that the Veteran complained of increasing pain on the right side of his neck and complained of weakness and numbness in his right hand only, and a September 2005 MRI revealed degenerative cervical disc disease most pronounced at C5-6 with right neuroforaminal narrowing.  

In November 2012, another VA physician reviewed the claims file and offered medical opinions regarding whether the right shoulder impingement syndrome aggravates the claimed left shoulder and cervical spine disabilities.  The examiner opined that the current left shoulder impingement syndrome found on VA examination in May 2012 was not caused or aggravated by the service-connected right shoulder impingement syndrome.  The examiner explained that shoulder impingement syndrome occurs as the three inferior muscles of the rotator cuff lose their intrinsic tone with normal aging and [is] not related to the use of the opposite shoulder.  Just as the May 2011 VA examiner commented, the November 2012 VA physician remarked that correct physical therapy can resolve this problem, which is temporary and can be successfully rehabilitated.

The physician also opined that the degenerative disc disease of the cervical spine was not caused or aggravated by the right shoulder impingement syndrome.  Instead, the physician opined that the current cervical spine disability was most likely secondary to aging and a result of the intervening interceding motor vehicle accident in September 2005.  The physician noted that there were no abnormalities of the neck noted at separation, no ongoing evaluation or treatment of neck problems during the first year after separation, but there was documentation of a September 2005 intervening interceding motor vehicle accident where the Veteran reported increased neck pain for two days before presenting for emergency treatment.

The Board has considered the medical and lay evidence of record, but finds that entitlement to service connection for a left shoulder or a cervical spine disability is not warranted.

Considering the claim for service connection for a left shoulder and cervical spine disability on a direct basis, the Veteran does not contend and the evidence does not reflect that a left shoulder or cervical spine disability was incurred in service.  Similarly, the earliest medical evidence of a left shoulder disability was in 2011: left shoulder impingement syndrome on VA examination in May 2011 and degenerative joint disease of the left acromion process on VA examination in May 2012.  The earliest medical evidence of degenerative disc disease of the cervical spine was in September 2005.  As a result, service connection for either a left shoulder or a cervical spine disability on a direct or presumptive basis is not warranted.

In addition, service connection for a either left shoulder or cervical spine disability as secondary to service-connected right shoulder impingement syndrome is not warranted.  The Board notes that the only medical evidence to address the etiology of the Veteran's left shoulder and cervical spine disabilities was that of the May 2011, May 2012, and November 2012 VA examiners.  The Board finds that these medical opinions are persuasive and probative evidence against the Veteran's claims because the conclusions that his left shoulder and cervical spine disabilities were not related to his right shoulder impingement syndrome are supported by a medical rationale and are consistent with the Veteran's service treatment records and post-service treatment records, which show a left shoulder disability in 2011 and a cervical spine disability in September 2005, both many years after separation from service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

Moreover, the Board finds that the alternative etiology offered for each claimed disability is persuasive and consistent with the medical evidence of record.  The May 2012 VA examiner believed that the left shoulder disability was due to the aging process and an intervening injury in April 2007 while lifting a 200 pound bathtub, and the November 2012 VA physician explained that a disability in one shoulder is not related to use of the opposite shoulder.  The November 2012 VA physician also concluded that the cervical spine disability was due to aging and the September 2005 motor vehicle accident in which the Veteran reported increasing neck pain since the collision two days earlier.  Id.  

To the extent the Veteran contends that his current left shoulder and cervical spine disabilities are related to his service-connected right shoulder impingement syndrome, the Board notes that the Veteran has not shown that he has specialized training sufficient to render an opinion as to the diagnosis or etiology of musculoskeletal disabilities, as such requires medical expertise and testing to determine.  Accordingly, his opinion that he his current left shoulder and cervical spine disabilities are related to his right shoulder impingement syndrome is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the objective medical records and the opinions of the May 2011, May 2012, and November 2012 VA examiners are of greater probative value than the Veteran's lay assertions.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for left shoulder and cervical spine disabilities, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV.  Increased Rating

A. Relevant Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

B. Facts and Analysis

The Veteran's right shoulder impingement syndrome is rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Service connection is also in effect for non-painful right shoulder surgical scars, rated as noncompensable.  Medical evidence of record reflects that the Veteran consistently reported he was right-hand dominant.  Therefore, the Veteran's right shoulder disability is evaluated under the criteria for a major extremity because, as noted, he is right-handed.  See 38 C.F.R. § 4.69 (2013).  He contends that his right shoulder disability is more severely disabling.

5202
Humerus, other impairment of:
Major
Minor

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all arm movements
30
20

  With infrequent episodes, and guarding of movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2013).

        

38 C.F.R. § 4.71, Plate I (2013).

The Veteran failed to report for a VA joints examination in January 2011 and indicated in February 2011 that he forgot about it.

During an April 2011 VA joints examination, the Veteran described an unstable right shoulder, which pops in and out once in a while, with constant pain.  He stated that he could not do any racquet sports, throw, or even bowl.  He reported experiencing flare-ups, but stated that he just "sucks it up and keeps working."  He reported being right-handed and identified his occupation as a bar manager and sales representative for a beer distributor.  

On examination of the right shoulder, there was tenderness over the glenohumeral joint anteriorly and posteriorly, abnormal movement, instability, and guarding of movement.  There was no effusion, edema, redness, heat, inflammation, or deformity or malalignment.  Right shoulder range of motion testing revealed abduction from 0 to 80 degrees, forward flexion to 80 degrees, external rotation to 60 degrees, and internal rotation to 60 degrees with objective evidence of pain on motion.  He had normal, full strength (5/5) on abduction, forward flexion, and internal and external rotation.  Following repetitive use testing, there were no additional functional limitations of the right shoulder joint, including any additional loss of range of motion, or additional painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  The examiner noted that there were also no additional functional limitations during flare-ups.  Right shoulder x-ray findings revealed a screw noted at the coracoid process, small osteophytic spurs of the proximal humeral head, normal alignment, and no acute fractures.  The x-ray impression was postsurgical changes in the coracoid; mild degenerative changes of the glenohumeral joint space.  The diagnosis was right shoulder impingement syndrome.  The examiner remarked that the Veteran had lifting restrictions of 20 pounds and that he could not lift overhead with the right hand and arm.  He described the impact of the right shoulder disability on the Veteran's work as a bar manager to include being prevented from reaching easily for bar items and needing to his left hand more.  The examiner concluded that the Veteran was currently able to pursue gainful employment.

In October 2011, the Veteran claimed entitlement to a bilateral arm disorder, secondary to his right shoulder disability, and he was afforded a VA shoulder and arm examination in May 2012.  Reported symptoms primarily pertained to the claimed bilateral arm disorder.  He indicated that he was right-handed, continued to work as a bartender, and "picking up 40 pounds such as carrying buckets of ice, or prolonged work in a cupboard above his head using his right arm" would cause increased right arm symptoms.  He described clicking and pain in his right shoulder acromioclavicular joint area when lifting or reaching above shoulder height.  He denied losing time from his work as a bartender in the last 12 months.

Right shoulder range of motion testing revealed flexion to 130 degrees and abduction to 110 degrees with pain beginning at each endpoint.  Following repetitive use testing of the right shoulder, there was no additional limitation in range of motion, weakened movement, excess fatigability, or incoordination.  In addition, there was no swelling, deformity, atrophy of disuse, or guarding noted in the right shoulder.  Other right shoulder examination findings included the following: normal strength; no ankylosis of the glenohumeral articulation; no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint; and pain on palpation of the right acromioclavicular joint.  Right shoulder x-ray examination findings revealed no acute osseous abnormality seen and no significant degenerative change.  The impression was postoperative change right shoulder; mild cortical irregularity along the undersurface of the acromion, without definite narrowing of the acromiohumeral distance; normal variant os acromiale anatomy noted; no acute findings.

The Board has considered the medical and lay evidence of record, but finds that a preponderance of the evidence is against the claim for a rating in excess of 20 percent for right shoulder impingement syndrome.

The right shoulder disability has been manifested by at worst by flexion to 80 degrees with pain, abduction to 80 degrees with pain, and mild degenerative changes of the glenohumeral joint space on x-ray examination.  The Board finds that these manifestations more nearly approximate the rating criteria that provide for a 20 percent rating based on malunion of moderate deformity of the major humerus.  The Board finds that a rating in excess of 20 percent is not warranted for right shoulder impingement syndrome under Diagnostic Code 5202 because the medical evidence of record does not reflect criteria contemplated for higher ratings, including recurrent dislocation of the humerus at the scapulohumeral joint or other impairment of the humerus such as fibrous union, nonunion, or loss of humeral head.

The Board considered other potentially applicable rating criteria, but finds that a rating in excess of 20 percent for right shoulder (major joint) impingement syndrome is not warranted because the medical evidence does not reflect limitation of motion midway between the side and shoulder level (45 degrees) or ankylosis of the scapulohumeral articulation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201 (2013).

The Board emphasizes that despite the Veteran's subjective complaints of right shoulder pain, clicking, and instability, the 20 percent rating assigned for the right shoulder disability appropriately compensates the Veteran for the extent of any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, the April 2011 and May 2012 VA examination reports reflect that the Veteran was able to accomplish repetitive right shoulder range-of-motion testing.  His range of motion of his right shoulder, however, was not further limited by pain following repetition; nor was there reported evidence that range of motion was affected by fatigue, weakness, lack of endurance, or incoordination.  Therefore, a higher rating would not be assignable for the right shoulder disability based on any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.

The Board has considered the assertions by the Veteran pertaining to his right shoulder.  He is competent and credible to attest to the exhibited symptoms in his shoulder.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right shoulder disability.  Also, while he reported experiencing right shoulder flare-ups on VA examination in April 2011, he indicated that he was able to keep working in his job as a bartender, and in May 2012 he denied losing time from work in the past 12 months.  Accordingly, a rating in excess of 20 percent is not warranted for the right shoulder disability, and the claim for a higher rating must be denied.

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of a rating in excess of 20 percent for the right shoulder disability at any point during the course of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that medical findings on VA examination in May 2012 reflected improved range of motion with pain only at the endpoint of motion when compared to findings from the April 2011 VA examination.  Therefore, entitlement to a higher rating for a right shoulder disability is not warranted and the claim must be denied.

The Board has considered whether the Veteran's right shoulder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's right shoulder disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).













	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left shoulder disorder is reopened.

New and material evidence having been received, the claim for entitlement to service connection for neck pain is reopened.

Service connection for left shoulder impingement syndrome or degenerative joint disease of the left acromion process is denied.

Service connection for degenerative disc disease of the cervical spine is denied.

A rating in excess of 20 percent for right shoulder impingement syndrome is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


